Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                            No. 04-15-00337-CR

                                    IN RE Abelardo G. GONZALEZ

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Marialyn Barnard, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: August 5, 2015

PETITION FOR WRIT OF MANDAMUS DENIED AS MOOT

           On June 2, 2015, relator Abelardo G. Gonzalez filed a pro se petition for writ of mandamus,

complaining of his inability to obtain a ruling on his second motion to recuse, filed on March 3,

2015. However, on July 30, 2015, this court received a copy of an Order Denying Motion to

Recuse, signed by the Presiding Judge of the Fourth Administrative Judicial Region of Texas on

July 16, 2015. Accordingly, relator’s petition for writ of mandamus is denied as moot. See TEX. R.

APP. P. 52.8(a).

                                                        PER CURIAM

DO NOT PUBLISH




1
  This proceeding arises out of Cause Nos. 2008CRR000657 D1, 2008CRR000662 D1, 2008CRR000665 D1, styled
The State of Texas v. Abelardo Gerardo Gonzalez, pending in the 49th Judicial District Court, Webb County, Texas,
the Honorable Jose A. Lopez presiding.